DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claim 2, “wherein, the integer value is 1 in case of SRS transmission”.
Claim 4, “wherein, the integer value is 0 in case of PUCCH and PUSCH transmissions”.

Claim Objections
Claim 3 is objected to because “LSRS” should recite --LSRS-- to comply with antecedent basis. Appropriate correction is required.
Claim 11 is objected to because parameter “w” in the formula is not defined what it stands for.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding Claim 1, limitation “selecting, by the processor, sub carriers within the selected region of sub carriers by skipping sub carriers by an integer value which is 0 or more than 0” is not sufficiently described to enable a person of ordinary skill to make or use the invention. Throughout the Spec (e.g. [67]-[69], [75]-[76]), disclosure recites “skipping Cyclic Shift”, not “skipping sub carriers”. 
Claims 2-20 are rejected for the same reason, as they are dependent on claim 1.
Regarding Claim 2, feature “the integer value is 1 in case of SRS transmission” is not sufficiently described to enable a person of ordinary skill to make or use the invention. Specification does not clearly define the feature.
Claim 3 is rejected for the same reason, as it is dependent on claim 2.
Regarding Claim 4, feature “the integer value is 0 in case of PUCCH and PUSCH transmissions” is not sufficiently described to enable a person of ordinary skill to make or use the invention. Specification does not clearly define the feature.
Claim 5 is rejected for the same reason, as it is dependent on claim 4.











Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over LI  Gen et al (US 20190013909), hereinafter LI, in view of Baldemair Robert et al (US 20120176981), hereinafter Baldemair, and further in view of WEI Jidong (US 20180183627), hereinafter Wei.
Regarding claim 1, Li teaches, a method for accommodating users in an uplink channel, the method comprising: 
selecting, by a processor, a region of sub carriers in a frequency domain (Li: [76]-[77], teaching selection of Resource Blocks (RB), comprising set of subcarriers, for SRS (Sounding Reference Signal) transmission.), 
selecting, by the processor, sub carriers within the selected region of sub carriers by skipping sub carriers by an integer value which is 0 or more than 0 (Li: [77], teaching selecting, for SRS, every alternate subcarrier (i.e. skipping subcarriers by an integer value 1), according to Spec para [76] “In another embodiment, when SRS (Sounding Reference Signal) may be transmitted by the uplink users, then the SRS signal is transmitted over alternative subcarriers,”).
Li does not expressly teach, wherein channel value of a plurality of users over the selected region varies gradually, transmitting over the selected sub carriers, either a product of a known sequence and an exponential sequence for channel estimation or a product of the known sequence and the exponential sequence and a data value for data detection, wherein the exponential sequence is characterized by a cyclic shift value, performing, by a base station, channel estimation of the users using the received selected sub carriers within the 
However, in the same field of endeavor, Baldemair teaches, transmitting over the selected sub carriers, either a product of a known sequence and an exponential sequence for channel estimation or a product of the known sequence and the exponential sequence and a data value for data detection, wherein the exponential sequence is characterized by a cyclic shift value (Baldemair: [3]-[5], teaching multiplication of a base sequence (interpreted as a known sequence) with an exponential function (interpreted as an exponential sequence), providing a cyclic shift for reference signals, used for channel estimation. Teaching satisfies the “Or” criteria of the limitation),
performing, by a base station, channel estimation of the users using the received selected sub carriers within the selected region (Baldemair: [2]-[3], teaching base station performs channel estimation on allocated subcarriers of RBs from multiple terminals (i.e. users) in Multi User MIMO), and 
performing data detection for the users over the selected sub carriers using the estimated channel value (Baldemair: [7], teaching use of DMRS (Demodulation Reference Signal) in the uplink for channel estimation, and, therefore, it implies estimated channel value from DMRS is used for demodulating (i.e. detecting) the data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li’s method to include transmitting over the selected sub carriers a product of a known sequence and an exponential sequence for channel estimation, wherein the exponential sequence is characterized by a cyclic shift value, and performing channel estimation and data demodulation.
This would have been obvious because it would motivate one of ordinary skill in the art to provide a method of generating cyclically shifted reference signals for Spatial Multiplexing transmission schemes to gain higher data rate (Baldemair: [1]).
Li and Baldemair do not expressly teach, wherein channel value of a plurality of users over the selected region varies gradually.
However, in the same field of endeavor, Wei teaches, wherein channel value of a plurality of users over the selected region varies gradually (Wei: [60], teaching frequency characteristics of channel used for users (interpreted as channel value of users over the selected frequency region) can be changing slowly while estimating channel value).

This would have been obvious because it would motivate one of ordinary skill in the art to achieve better channel estimation by reconstructing estimated channel value to obtain higher data rate (Wei: Abstract, [2]).
Regarding claim 9, Lie, in view of Wei and Baldemair, teaches the method, as outlined in the rejection of claim 1.
Li and Wei do not expressly teach, wherein the known sequence is same for all the users.

However, in the same field of endeavor, Baldemair teaches, wherein the known sequence is same for all the users (Baldemair: [3], teaching cell specific base sequence (i.e. known sequence) for all users).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li’s method to include that the known sequence is same for all the users.
Baldemair: [1]).


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Li, in view of Baldemair and Wei, as applied to claim 1 above, and further in view of LIN YICHENG et al (US 20190053287), hereinafter Lin.
Regarding claim 2, Lie, in view of Wei and Baldemair, teaches the method, as outlined in the rejection of claim 1.
Li and Baldemair do not expressly teach, wherein, the integer value is 1 in case of SRS transmission, wherein the selected region comprises of 8*LSRS subcarriers, wherein LSRS is greater than 1.
However, in the same field of endeavor, Lin teaches, wherein, the integer value is 1 in case of SRS transmission, wherein the selected region comprises of 8*LSRS subcarriers, wherein LSRS is greater than 1 (Lin: [190]-[191], teaching alternate subcarrier (i.e. integer value of 1) in a comb in a case of 2 combs for SRS bandwidth allocation, and number of subcarriers in the bandwidth can be multiple of 8 cyclic shifts. In the example 8*3, where 3 (i.e. similar to LSRS) is greater than 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li and Baldemair’s method to include that the integer value is 1 in case of SRS transmission, wherein the selected region comprises of 8*LSRS subcarriers, wherein LSRS is greater than 1.
This would have been obvious because it would motivate one of ordinary skill in the art to provide generating SRS signals by using UE specific root to achive better interference performance in a dense cellular network (Lin: [4],[7]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Li, in view of Baldemair, Wei, and Lin, and further in view of Zhang Yi et al (US 20190044775), hereinafter Zhang.
Regarding claim 3, Li, in view of Baldemair, Wei, and Lin teaches the method, as outlined in the rejection of claim 2.
While Lin teaches, the cyclic shift value provided to the plurality of users varies from 0 to 7 (= 8) in SRS transmission Lin: [190]-[191], teaching a number of cyclic shift is 8 (0, 1, 2..., 7) for a sequence, Li, Baldemair, Wei and Lin do not 
However, in the same field of endeavor, Zhang teaches, wherein the cyclic shift value provided to the plurality of users varies from 0 to (8*LSRS - 1) in SRS transmission (Zhang: [82]-[83], [93], [95], teaching multiple base sequences are used for a signal having multiple bandwidth segments, one base sequence per bandwidth segment, and therefore, cyclic shifts (CS) provided will be multiple of CS of a single base sequence (e.g. 8 CS for a base sequence per teaching of Lin above) and the multiplier will be the number of bandwidth segments in the signal).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li, Baldemair, Wei, and Lin’s method to include that the cyclic shift value provided to the plurality of users varies from 0 to (8*LSRS - 1) in SRS transmission.
This would have been obvious because it would motivate one of ordinary skill in the art to provide a method to ensure orthogonality among Reference Signals of different UEs in different bandwidth scenarios (Zhang: [4]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Li, in view of Baldemair and Wei, and further in view of Zhang.
Regarding claim 10, Lie, in view of Wei and Baldemair, teaches the method, as outlined in the rejection of claim 1.
Li, Baldemair and Wei do not expressly teach, wherein the known sequence is different for plurality of the users.
However, in the same field of endeavor, Zhang teaches, wherein the known sequence is different for plurality of the users (Zhang: [4] “If the paired UEs in UL MU-MIMO occupy different bandwidths and the bandwidths partly overlap, different UEs use reference signal base sequences of different lengths.”, teaching base sequence (i.e. known sequence) is different for different UEs).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li, Baldemair, Wei’s method to include that the known sequence is different for plurality of the users.
This would have been obvious because it would motivate one of ordinary skill in the art to provide a method to ensure orthogonality among Reference Signals of different UEs in different bandwidth scenarios (Zhang: [4]).

Allowable Subject Matter
Claims 6-8, 11-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


















Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhu, US 20120140717 - METHOD AND APPARATUS FOR TRANSMITTING REFERENCE SIGNAL.
	Aiba, US 20150078273 - TERMINAL DEVICE, BASE STATION DEVICE, AND INTEGRATED CIRCUIT.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUL BAR CHOWDHURY whose telephone number is (571)272-0232.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST; Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.B.C./Examiner, Art Unit 2472


/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472